UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1577


THOMAS DESTA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 20, 2010                 Decided:   June 21, 2010


Before WILKINSON, KING, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Allen Garfield, LAW OFFICES OF DAVID GARFIELD, Washington,
D.C., for Petitioner. Tony West, Assistant Attorney General,
Susan K. Houser, Senior Litigation Counsel, Linda Y. Cheng,
UNITED STATES DEPARTMENT OF JUSTICE, Office of Immigration
Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas    Desta,       a    native           and     citizen      of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals        affirming       the    Immigration                Judge’s    denial      of        his

applications for relief from removal.

               Desta    first        challenges            the    determination         that       he

failed to establish eligibility for asylum.                               To obtain reversal

of   a   determination         denying      eligibility             for    relief,     an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”           INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).        We have reviewed the evidence of record and conclude

that Desta fails to show that the evidence compels a contrary

result.    Having failed to qualify for asylum, he cannot meet the

more stringent standard for withholding of removal.                                     Chen v.

INS,     195    F.3d     198,    205       (4th       Cir.        1999)     (citing         INS   v.

Cardoza-Fonseca,         480    U.S.      421,       430-32        (1987)).        Finally,        we

uphold the finding below that Desta failed to demonstrate that

it is more likely than not that he would be tortured if removed

to Ethiopia.       8 C.F.R. § 1208.16(c)(2) (2009).

               Accordingly,      we       deny       the    petition       for     review.         We

dispense       with     oral    argument         because           the     facts      and     legal




                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3